Case 5:19-cv-00188-SLP Document 1-1 Filed 02/27/19 Page

WGE|VE

 

 

 

 

 

JAN 2 3 2019
IN 'I`HE DISTRICT COURT OF WOODWARD CO V;/%V By:\
sTATE oF oKLAHoMA FODWAHD COUNTY' OKLAHOMA
L E
LAGINA HEIFNER and DICK HEIFNER, )
Individually, and as Husband and Wife, ) JAN l 7 2019
)
. . ms
Plamtlffs) § Y TAMMYRog§li(i;,Cd)dj§¢iT cLEHK
DE
v. ) case No. CJ-2019- "[ PUTY
) _
JAS ON KOONCE, Individually and )
KOONCE TRUCKING, LLC, a foreign )
limited liability corporation )
)
Defendants. )
EET_IT_ILN.

COMES NOW, Plaintiffs, Lagina Heifner (hereinafcer “Lagina”) and Dick Heifner
(hereinafter “Dick”) (collectively referred to as “Plaintiffs”), by and through their attorney of
record, Kayla R. Petsch of Parrish DeVaughn, PLLC, and for their cause of action against
Defendants, Jason Koonce and Koonce Trucking, LLC (collectively referred to as “Defendants”),

alleges and state as folloWs:

PARTIES AND JURISDICTION

l. Plaintiffs are residents of the Town of Mooreland, Woodward County, Oklahoma.

2. To the best of Plaintiffs’ knowledge, Defendant Jason Koonce is a resident of the
City of Carnden, Ouachita County, Arkansas.

3. Defendant Koonce Trucking, LLC is a foreign limited liability corporation with its
principal place of business located at 478 Ouachita 54, Camden, Arkansas 71701, and can be
served in care of Defendant’s registered agent, Jason Koonce, located at 478 Ouachita 54, Camden,
Arkansas 71701, or Wherever they can be found.

4. The instant accident occurred on July 19, 2018, near Mooreland, Oklahorna.

Case 5:19-cv-00188-SLP Document 1-1 Filed 02/27/19 Page 2 of 6

5. Venue is proper in Woodward County, State of Oklahoma, and the Court has

jurisdiction over the parties.
CAUSES OF ACTION FOR NEGLIGENCE

6. Plaintiffs repeat, reallege, and incorporate by reference herein each and every
allegation heretofore pleaded.

7. Dick was traveling east on US 412 in a farm tractor with an attached flatbed trailer.

8. Lagina was traveling behind Dick in her vehicle with her hazard lights on to warn
people of the tractor ahead of them.

9. Defendant Jason Koonce was also traveling east on US 412 in a large semi-truck.

lO. Defendant Jason Koonce struck the rear of Lagina Heifner’s vehicle at a high speed.

ll. b As a result, Lagina’ s vehicle made contact with Dick’ s trailer before coming to rest.

12. Lagina’s vehicle was totaled and the flat bed trailer being pulled by Dick sustained
damage. `

13. Defendant failed to give due attention to the roadway and surrounding areas, and
violated his duty to operate his motor vehicle in a safe and prudent manner.

14. Due to the impact with Plaintiffs’ vehicle, Lagina Heifner suffered life-threatening
injuries.

15. Plaintiff Dick Heifner also sustained bodily injuries.

16'. At all times, Defendant Jason Koonce was an agent of Defendant Koonce Trucking,
LLC, and was acting Within the scope of his agency at the time of the wreck.

l7. At all times, Defendant Jason Koonce was an employee of Defendant Koonce
Trucking, LLC, and was acting within the scope of'his employment at the time of the wreck.

18. At all times, Defendant Jason Koonce Was working in a joint venture with

Defendant Koonce Trucking, LLC, at the time of the wreck.

Case 5:19-cv-00188-SLP Document 1-1 Filed 02/27/19 Page 3 of 6

l9. At all times pertinent, Defendant Koonce Trucking, LLC, is vicariously liable for
Defendant Jason Koonce’s negligence under respondent superior.

20. At the time of the collision, Defendant Koonce Trucking, LLC, violated the duty to
ensure that its agents, servants, and/or employees were properly trained as drivers, as well as
supervise and monitor their agents, for the safety of Plaintiffs and others, both before and at the
time of the collision.

21. The injuries and damages sustained by Plaintiffs were produced in a natural and
continuous sequence from Defendants’ recklessness and violation of one or more of the above
described independent duties of ordinary care for the safety of Plaintiffs.

22. The injuries and damages sustained by Plaintiffs Were a probable consequence from
Defendants’ violation of one or more of the above described independent duties of ordinary care
for the safety of Plaintiffs.

23. Defendants should have foreseen and anticipated that a violation of one or more of
the above described independent duties to use ordinary care would constitute an appreciable risk
of harm to others, including Plaintiffs.

24. If Defendants had not violated one or more of the above described independent
duties to use ordinary care for the safety of Plaintiffs, then Plaintiffs’ injuries and damages would
not have occurred.

25. The injuries and damages sustained by Plaintiffs as a result of Defendants’
violations of one or more of the above described safety rules, include but are not limited to the
following:

a. Plaintiffs’ physical pain and suffering, past and future',

b. Plaintiffs’ mental pain and suffering, past and future',

Case 5:19-cv-00188-SLP Document 1-1 Filed 02/27/19 Page 4 of 6

c. Plaintiffs’ age;

d. Plaintiffs’ physical condition immediately before and after the accident;
e. The nature and extent of Plaintiffs’ injuries;
f. Whether the injuries are perrnanent;

g. The physical impairment;

h. The disfigurement;

i. Loss of earnings/time;
j. Impairrnent of earning capacity;
k. The reasonable expenses of the necessary medical care, treatment, and

services, past and lilture;
l. Loss of consortium;
m. Property damage.
CAUSE OF ACTION FOR LOSS OF CONSORTIUM
. 26. Plaintiffs repeat, reallege, and incorporate by reference herein each and every
allegation heretofore pleaded.

27. At the time of the accident, Plaintiffs were married and the Plaintiffs continue to be
married.

28. As a result of the wrongful and negligent acts of the Defendants, and each of them,
the Plaintiffs were caused to suffer, and will continue to suffer in the future, loss of consortium,
loss of society, affection, and assistance, all to the detriment of their marital relationship.

CAUSE OF ACTION FOR MENTAL ANGUISH AND EMOTIONAL DISTRESS
29. Plaintiffs repeat, reallege, and incorporate by reference herein each and every

allegation heretofore pleaded

Case 5:19-cv-00188-SLP Document 1-1 Filed 02/27/19 Page 5 of 6

30. Lagina was catastrophically injured and was taken by ambulance from the scene.

31. This caused Dick to suffer emotional distress and mental anguish to see his wife
barely hanging on to life.

32. Further, the catastrophic nature of the accident caused and continues to cause
Lagina to undergo emotional trauma.

33. Plaintiffs were direct victims who suffered direct harm as a result of Defendants’
conduct outlined above.

34. As a result of the wrongful and negligent acts of the Defendants, and each of them,
the Plaintiffs were caused to suffer, and will continue to suffer in the future mental anguish and
emotional distress, physical discomfort and inconvenience, physical illness and/or injury, medical
expenses, and loss of earnings as a result of Defendants’ conduct.

35 . Pursuant to the provisions of 12 O.S. § 3226(A)(2)(a), Plaintiffs submit this
preliminary computation of damages sought in this lawsuit As this is an action for injuries suffered
by an adult, Plaintiffs advise that all damages recoverable by law are sought, including those listed
in OUJI-Civil § 4.l and § 4.6. Plaintiffs advise that under OUJI-Civil §4.1(K), Lagina’s medical
bills to date are in the approximate amount of $1,053,010.07. Dick’s medical bills to date are
currently unknown At this point, Plaintiffs do not know the amount of future medical expenses.
Plaintiffs are still receiving medical care. These items are among the elements for the jury to
consider in fixing the amount of damages to award to Plaintiffs. Other than the amounts that
Plaintiffs have specifically identified, and that are capable of being ascertained to some degree of
certainty, Plaintiffs are unable to guess or speculate as to what amount of damages a jury might

award.

Case 5:19-cv-00188-SLP Document 1-1 Filed 02/27/19 Page 6 of 6

WHEREFORE, Plaintiffs demand judgment against Defendants in excess of $75,000.00,
plus costs, interest, and any such other relief as the Court deems appropriate against Defendants in
an amount to fully and fairly compensate Plaintiffs for each and every element of damages that

Plaintiffs have suffered, including punitive damages

Respectfully submitted,

  

 

Murry J. Palzish, oBA #15948

Forest L. Pe per DeVaughn, OBA #18693

Kayla R. Petsch, OBA #33039

PARRISH DEVAUGHN, PLLC
ATTORNEY’S LIEN CLAIMED 7 Mickey Mantle, Second Floor

Oklahoma City, OK 73104

405-999-9000

405-232-0058 (f)

kayla@parrishdevaughn.com

Attorneys for Plaintij?"

